488 F.2d 979
Leila MOURNING et al., Plaintiffs-Appellees,v.FAMILY PUBLICATIONS SERVICE, INC., Defendant-Appellant.
No. 71-1150.
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1974.

L. Edward McClellan, Larry S. Stewart, Miami, Fla., Robert S. Rifkind, New York City, William S. Frates, Miami, Fla., for defendant-appellant.
Philip L. Coller, Miami Beach, Fla., M. Donald Drescher, South Miami, Fla., Leonard Helfand, Legal Service, Senior Citizens, Inc., Miami Beach, Fla., for plaintiffs-appellees.
Alan S. Rosenthal, Michael C. Farrar, Dept. of Justice, Washington, D. C., for amicus curiae.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
On September 27, 1971, a judgment in favor of the plaintiffs-appellees was reversed by this Court, Mourning v. Family Publications Service, Inc., 449 F.2d 235.


2
On April 24, 1973, the Supreme Court of the United States reversed the judgment of this Court, Mourning v. Family Publications Service, Inc., 411 U.S. 356, 93 S.Ct. 1652, 36 L.Ed.2d 318.


3
The cause was remanded to this Court for further proceedings in conformity with the opinion of the Supreme Court.


4
Therefore, ordered.


5
The judgment of this Court rendered September 27, 1971, is hereby vacated and the judgment of the United States District Court from which the appeal was taken is hereby


6
Affirmed.